[Cite as Everhome Mtge. Co. v. Meryo, 2011-Ohio-3513.]


                                      COURT OF APPEALS
                                     KNOX COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


                                                   :     JUDGES:
EVERHOME MORTGAGE                                  :     W. Scott Gwin, P.J.
COMPANY                                            :     William B. Hoffman, J.
                                                   :     Julie A. Edwards, J.
                        Plaintiff-Appellee         :
                                                   :     Case No. 11-CA-04
-vs-                                               :
                                                   :
                                                   :     OPINION
STEVEN A. MERYO

                    Defendant-Appellant




CHARACTER OF PROCEEDING:                                  Civil Appeal from Knox County
                                                          Court of Common Pleas Case No.
                                                          10FR08-0522

JUDGMENT:                                                 Affirmed

DATE OF JUDGMENT ENTRY:                                   July 13, 2011

APPEARANCES:

For Plaintiff-Appellee                                    For Defendant-Appellant

REBECCA N. ALGENIO                                        STEVEN A. MERYO
SALLIE A. CONYERS                                         P.O. Box 1353
Reisenfeld & Associates, LPA LLC                          1505 Newark Road
3962 Red Bank Road                                        Mount Vernon, Ohio 43050
Cincinnati, Ohio 45227
[Cite as Everhome Mtge. Co. v. Meryo, 2011-Ohio-3513.]


Edwards, J.

        {¶1}    Appellant, Steven A. Meryo, appeals a judgment of the Knox County

Common Pleas Court entering summary judgment in favor of appellee EverHome

Mortgage Company on a complaint for foreclosure.

                                  STATEMENT OF FACTS AND CASE

        {¶2}    Appellee is the owner and holder of a note executed on October 19, 2001,

by appellant and secured by a mortgage given by appellant. Appellant went into default

on the note and appellee sent a notice of default and intent to accelerate. Appellee filed

the instant complaint in foreclosure on August 20, 2010, alleging that appellant owes

appellee $63,598.57 plus interest at the rate of 7.875 percent per annum from August 1,

2010.

        {¶3}    Appellant filed an answer alleging that appellee established an agreement

with him for the past two years to accept payments, and appellee broke this agreement

with him by filing the complaint in foreclosure.

        {¶4}    Appellee filed a motion for summary judgment supported by an affidavit

which established that appellant had defaulted on the note, the obligations of which

were secured by the mortgage, and the amount due was $63,598.57. In response,

appellant filed a motion for summary judgment. On the same day he filed an “Exhibit to

Defendant’s Answer” which alleged that the parties had entered into an agreement to a

“workout program” as an alternative to foreclosure. Receipts and letters were attached

to the exhibit. However, neither the information in the exhibit itself nor the attachments

were attested to or authenticated.
Knox County App. Case No. 11-CA-04                                                    3


       {¶5}   The court entered summary judgment in favor of appellee.        Appellant

assigns four errors:

       {¶6}   “I. THE COMMON PLEAS COURT ERRED WHEN IT FAILED TO

ACKNOWLEDGE THE DEFENDANT’S ANSWER.

       {¶7}   “II. THE COMMON PLEAS COURT ERRED WHEN IT FAILED TO

ADDRESS THE DEFENDANT’S SUMMARY JUDGMENT.

       {¶8}   “III. THE COMMON PLEAS COURT ERRED WHEN IT FAILED TO

ADDRESS THE ISSUE OF SUBSEQUENT AGREEMENTS.

       {¶9}   “IV. THE COMMON PLEAS COURT ERRED WHEN IT FAILED TO

ADDRESS THE ISSUE OF FRAUD IN THE PLAINTIFF’S COMPLAINT.”

                                                I

       {¶10} In his first assignment of error, appellant argues that the court erred in

disregarding his answer and entering default judgment.

       {¶11} The trial court entered default judgment against two of the named

defendants in the case for failing to file an answer: Capital One Bank and Unknown

Spouse, if any, of Steven Meryo. The court did not disregard appellant’s answer. The

court specifically stated at page two of the January 20, 2011 judgment, “The Court finds

that the Defendant, Steven Meryo aka Steven A. Meryo, has filed an Answer in

response to the Plaintiff’s Complaint.” The court went on to enter summary judgment

against appellant, and did not enter default judgment or disregard the answer filed by

appellant.

       {¶12} The first assignment of error is overruled.
Knox County App. Case No. 11-CA-04                                                       4


                                                II

       {¶13} Appellant argues that the court erred in failing to address his motion for

summary judgment.

       {¶14} When a trial court enters judgment without expressly ruling on a pending

motion, the motion is generally considered to be impliedly overruled. Portofe v. Portofe,

153 Ohio App.3d 207, 792 N.E.2d 742, 2003-Ohio-3469, ¶16.             A trial court is not

required to specifically overrule one party’s motion for summary judgment when

granting the opposing party’s motion for summary judgment. Windsor Properties v.

Smith, Columbiana App. No. 05 CO 07, 2006-Ohio-495, ¶28.

      {¶15} The court impliedly overruled appellant’s motion for summary judgment

when the court granted appellee’s motion. The court was not required to expressly

address appellant’s motion. The second assignment of error is overruled.

                                                III

      {¶16} In his third assignment of error, appellant argues that the court erred in

failing to address the issue of subsequent agreements.

      {¶17} On November 1, 2010, appellant filed an “Exhibit to Defendant’s Answer”

which alleged that the parties had entered into an agreement to a “workout program” as

an alternative to foreclosure.    Receipts and letters were attached to the exhibit.

However, the information included in the exhibit was not of affidavit quality, nor were the

receipts, letters and other documents attached thereto authenticated.

      {¶18} Civ. R. 56(C) provides in pertinent part:

      {¶19} “Summary judgment shall be rendered forthwith if the pleadings,

depositions, answers to interrogatories, written admissions, affidavits, transcripts of
Knox County App. Case No. 11-CA-04                                                      5


evidence, and written stipulations of fact, if any, timely filed in the action, show that

there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law. No evidence or stipulation may be considered except as

stated in this rule. A summary judgment shall not be rendered unless it appears from

the evidence or stipulation, and only from the evidence or stipulation, that reasonable

minds can come to but one conclusion and that conclusion is adverse to the party

against whom the motion for summary judgment is made, that party being entitled to

have the evidence or stipulation construed most strongly in the party’s favor.”

      {¶20} In the instant case, appellant presented nothing of evidentiary quality to

support his claim that the parties entered into an agreement to work out his default on

the note and avoid foreclosure.     The court therefore did not err in failing to find a

disputed fact as to whether the parties entered into a subsequent agreement concerning

repayment of the note.

      {¶21} The third assignment of error is overruled.

                                               IV

      {¶22} In his final assignment of error, appellant argues the court erred in failing

to address the issue of fraud in appellee’s complaint.
Knox County App. Case No. 11-CA-04                                                       6


      {¶23} It is not clear from the record what allegation of fraud appellant is referring

to. Appellant did not file a counterclaim for fraud, nor did he present any evidence of

fraud in his motion for summary judgment.

      {¶24} The fourth assignment of error is overruled.

      {¶25} The judgment of the Knox County Common Pleas Court is affirmed.




By: Edwards, J.

Gwin, P.J. and

Hoffman, J. concur

                                                   ______________________________



                                                   ______________________________



                                                   ______________________________

                                                                JUDGES

JAE/r0525
[Cite as Everhome Mtge. Co. v. Meryo, 2011-Ohio-3513.]


                IN THE COURT OF APPEALS FOR KNOX COUNTY, OHIO

                                  FIFTH APPELLATE DISTRICT


EVERHOME MORTGAGE                                    :
COMPANY                                              :
                                                     :
                           Plaintiff-Appellee        :
                                                     :
                                                     :
-vs-                                                 :       JUDGMENT ENTRY
                                                     :
STEVEN A. MERYO                                      :
                                                     :
                       Defendant-Appellant           :       CASE NO. 11-CA-04




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Knox County Court of Common Pleas is affirmed. Costs assessed to

appellant.




                                                         _________________________________


                                                         _________________________________


                                                         _________________________________

                                                                      JUDGES